Citation Nr: 0944832	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board originally remanded the issue in April 2009 
to afford the Veteran a hearing before the Board.  The 
Veteran testified at a Board hearing at the RO in September 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the Veteran's claimed stressors is the death of a 
service member sucked into the intake of an aircraft on board 
the USS Kitty Hawk.  

In a June 2008 memorandum, the RO referred to the inability 
of the Veteran to provide a 60 day time frame for the 
incident.  The Board acknowledges that the Veteran placed the 
incident between May 1972 and September 1972; however, in a 
February 2006 statement a fellow service member claims to 
have witnessed the incident in July or August 1972.  Under 
the circumstances, the Board believes that another attempt to 
corroborate the claimed stressor during this time period.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make an appropriate 
request to JSRRC for any records verifying 
the claimed death of a fellow service 
member who was sucked into the intake of 
an aircraft on board the USS Kitty Hawk 
during the period July 1972 to August 
1972.  Any additional development 
recommended by JSRRC should be 
accomplished.

2.  If, and only if, a claimed stressor is 
corroborated, the Veteran should be 
scheduled for a VA PTSD examination to 
ascertain if the Veteran has PTSD related 
to the corroborated stressor.  The claims 
file should be made available to the 
examiner for review.  

3.  The RO should then review the expanded 
record and determine if service connection 
for PTSD may be granted.  If service 
connection may not be granted, the Veteran 
and his representative should be furnished 
with an appropriate supplemental statement 
of the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

